DETAILED ACTION
Claims 1 – 4 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/175,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims and will be infringed if the reference claims are infringed as follows:

Instant Claim 1:
An electronic device in which an electronic component capable of being a heat source depending on a usage mode is disposed on a board or on a component other than the electronic component in a housing, comprising:  
--(See reference claim 1; electronic components on first substrate in housing)
a thermistor that measures a temperature of an inside of the housing, 
--(See reference claim 1; thermistor in housing)
wherein the thermistor is disposed on a thermistor board that is a member different from the board or the component on which the electronic component is disposed.
--(See reference claim 1; thermistor on second substrate)

Instant claims 2 and 3 respectively:
--(See reference claim 5; second substrate is flexible)
--(See reference claim 1; heat dissipation member)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Urban (US 9213361).

 Regarding claim 1, Urban teaches an electronic device (100; abstract; see fig. 1A; col. 2, ¶ at 21) in which an electronic component capable of being a heat source depending on a usage mode (at least 106 is a processor; see fig. 1A; see also col. 6, lines 50-52 “a heat generating electrical component (such as a memory, processor, display, light assembly, camera assembly, power source, etc.)”) is disposed on a board (PCB 104; see fig. 1A showing such disposition) or on a component other than the electronic component in a housing (101), comprising: 
a thermistor (at least 114; see fig. 1A; see also 116/118/122/124 in fig. 1B) that measures a temperature of an inside of the housing (col. 2, lines 39-40 teach “one or more low profile thermistors 114, 116 specifically located to detect temperature(s) of the enclosure 101”; see also figs. 1A and 1B), 
wherein the thermistor is disposed on a thermistor board (at least 112; see fig. 1A; see also 110, col. 2, lines 37-55 and fig. 1B) that is a member different from the board or the component on which the electronic component is disposed (flexible circuit 112 is different than PCB 104; see at least fig. 1A; see col. 2, lines 15-18 “A PCB is distinguished from a flexible circuit board, also called a flex, flexible circuit, flexible printed circuit, flex circuit, or flex cable, which is a flexible surface”; see also col. 5, lines 26-60).

Regarding claim 2, Urban teaches that the thermistor board has flexibility (112 is a flexible circuit; see fig. 1A; see also col. 2, lines 15-55 teaching regarding the flexibility of the thermistor bearing flexible circuit board).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Urban (US 9213361) in view of Rezny et al. (US 20180059694; hereinafter Rezny).

Regarding claim 3, Urban teaches that a heat conducting member is disposed inside the housing (at least one of flexible circuits 300 with conductive materials 302; see col. 5, ¶ at 5), and wherein the thermistor board is in contact with the heat conducting member or is disposed near the heat conducting member (see col. 5, ¶ at 26 teaching regarding the thermistor holding flexible circuits being disposed near the other flexible circuits).
Urban does not directly and specifically state that the heat conducting member(s) are to reduce a temperature gradient from the electronic component serving as a heat source to a surface of the housing.
However, Rezny teaches placement of thermistor(s) (see at least [0079]; see also figs. 7 and 14) in a housing (90; [0078-79]) having electronics (see at least fig. 7; at least 102; see [0047]) which are known to produce heat ([0076] teaching that at least 102 is a “heat producing” components amongst others) where the spacing between the heat generating electronics and the thermistor(s) (see [0076-77]) is managed by at least spacers (104 and constituent components and 106; see figs. 7 and 14; see [0075-78]) and heat conducting materials (see at least [0082] teaching using a specifically heat conducting material near a thermistor).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conductive elements between heat generating components and thermistor temperature sensors of Urban with the specific knowledge of using the spacers and heat conducting materials for managing heat flows between heat generating elements and thermistor(s) for measuring temperature of Rezny. This is because such use of space and conductive materials allows for producing more informative temperature measurements from the thermistors (see at least [0077] and [0082] of Rezny). This is important in order to provide meaningful temperature measurements targeting the desired areas in a complex heat flow environment/housing containing heat generating elements/electronics.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Urban (US 9213361) in view of Ishii et al. (US 20170147017; hereinafter Ishii).

Regarding claim 4, Urban teaches that a plurality of desirable locations that are targets of temperature measurement by the thermistor (see fig. 4, especially step 408 teaching targeted temperature location measurements) depending on the usage mode of the electronic device (see col. 6, ¶ at 12).
Urban does not directly and specifically state that that the targeted locations exist on a surface of the housing, that a plurality of isothermal regions having the same thermal resistance value as a thermal resistance value from the electronic component serving as a heat source to the desirable location exist inside the housing depending on the usage mode of the electronic device and that the thermistor is disposed in an overlapping location where all of the plurality of isothermal regions overlap each other.
However, Ishii teaches using temperature sensors to determine a surface temperature of an electronic device housing (see fig. 6; abstract; [0033]; and [0074-75] teaching regarding determining a surface temperature of the housing) where the temperature sensor(s) are in overlapping locations with regions/locations (see at least fig. 6 showing such locations).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the targeted temperature measurements of Urban with the specific knowledge of using the temperature measurements from desired locations for surface temperature determinations of Ishii. This is because such determinations of surface temperature allow for controlling such temperature(s). This is important in order to provide a better user experience.
Urban and Ishii lack teaching that a plurality of isothermal regions having the same thermal resistance value as a thermal resistance value from the electronic component serving as a heat source to the desirable location exist inside the housing depending on the usage mode of the electronic device.
However, Ishii does disclose that the thermal circuit model includes thermal resistance (see [0071-72]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the targeted temperature measurement and surface temperature determination using thermal resistance(s) of Urban and Ishii with the use of thermal resistances as claimed here.  This is because one of ordinary skill in the art would have expected use of thermal resistances including same or similar thermal resistances in a surface temperature determination based on internal temperature measurements to be one of several straightforward variables (thermal resistance; thermal capacity/mass; physical distances) used because thermal resistance directly affects the flow of heat in a thermal model (see at least [0071-72] of Ishii). Such matching of thermal resistances allows for simplification of the determination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855